Citation Nr: 0215209	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-13 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by swelling of the legs, feet, arms, and hands.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from March 1992 to 
March 1995.  She also had subsequent active duty for training 
in the Texas Army National Guard (ANG).  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 decision of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO).  In September 1999, 
the veteran and her husband testified at a hearing at the RO 
and in November 2000, she testified at a Board hearing at the 
RO.  In February 2001, the Board remanded the matter for 
additional development of the evidence.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The most probative evidence of record establishes that the 
veteran has a current disability manifested by chronic edema 
of the legs, feet, arms, and hands of service origin.


CONCLUSION OF LAW

A disability manifested by chronic edema of the legs, feet, 
arms, and hands was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2002).  VCAA also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 
38 U.S.C. § 5103A (West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate her claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of her post-
service medical treatment.  She was also afforded a VA 
medical examination and the examiner rendered a considered 
medical opinion regarding the pertinent issue in this matter.  
Based on the facts of this case, therefore, the Board 
concludes that there is no reasonable possibility that any 
further assistance to the veteran would aid in substantiating 
her claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

Service medical records pertaining to the veteran's period of 
active service from March 1992 to March 1995 are negative for 
pertinent complaints or abnormalities.

Subsequent service medical records show that in July 1996, 
while participating in active duty for training, the veteran 
sought treatment for bilateral leg swelling, which she 
indicated had been present for the past five days.  
Specifically, she reported that her legs and feet had become 
swollen and had been getting progressively more edematous 
over the five days she had been in the field.  She indicated 
that she had been standing for lengthy periods and that her 
symptoms worsened with walking.  On physical examination, the 
veteran's lower legs and ankles exhibited edema.  Various 
diagnostic tests were negative, including electrocardiogram 
(EKG), chest X-ray, and laboratory testing.  The diagnosis 
was leg edema, unknown etiology at this time, but less likely 
cardiac or renal.  The remaining records pertaining to her 
period of active duty for training in July 1996 show that her 
symptoms continued, but that an etiology was not established.  

In June 1997, the veteran filed a claim of service connection 
for swelling of the legs, feet, arms and hands.  In support 
of her claim, the RO obtained VA clinical records dated from 
March to October 1997.  In pertinent part, these records show 
that in March 1997, the veteran reported pain and swelling in 
her lower extremities.  In July 1997, the veteran sought 
treatment for swelling, numbness, and pain in the feet and 
legs for the past year.  She indicated that her symptoms 
developed during her annual training in the ANG and that they 
had not improved since that time.  She also reported some 
occasional swelling in the hands.  On examination, the 
veteran had bilateral nonpitting edema of the lower legs from 
the knees to the toes.  The assessment was dependent edema, 
questionable vascular insufficiency versus inflammatory 
condition.  She was given support stockings and advised to 
elevate her legs.  Additional diagnostic studies were 
scheduled.  In August 1997, the veteran reported continued 
complaints of a burning sensation in both legs.  Physical 
examination showed that the legs looked bigger, but there was 
no tenderness or abnormality.  The assessment was dependent 
edema.  Later that month, nerve conduction velocity (NCV) and 
electromyography (EMG) studies were negative.  The 
provisional diagnosis was questionable neuropathy.  In 
September 1997, during individual psychotherapy, the veteran 
indicated that she was concerned about her swollen feet, 
which became painful and tingling with long standing.  She 
also indicated that her hands tingled.  

Private treatment records show that in September 1997, the 
veteran reported a one-year history of bilateral swelling of 
her legs, with burning pain and tingling.  She indicted that 
she had been seen by numerous VA and Army doctors, who had 
failed to discover the etiology of her symptoms.  On physical 
examination, the veteran was noted to be obese with some 
enlargement of her legs.  The assessment was chronic leg pain 
and swelling of uncertain etiology.  Subsequent neurological 
evaluation revealed little in the way of focal findings.  
However, the neurologist indicated that peripheral neuropathy 
must be ruled out.  Repeat EMG and NCV testing showed 
possible evidence of lumbosacral radiculopathy.  

In October 1998, the veteran was evaluated in the VA 
neurology clinic.  At that time, the examiner noted that the 
veteran had continued complaints of severe burning pain in 
all of her extremities, as well as episodes of changes in 
color of her hands and feet.  The examiner noted that after 
having seen the veteran for the past several months, the 
combination of generalized extremity pain without a clear cut 
peripheral neuropathy, but with Raynaud's phenomenon, was 
suggestive of fibromyalgia.  He noted that since all of the 
veteran's symptoms had begun in service, "that aspect should 
be evaluated in a compensation and pension examination."  

In March 1999, the veteran was referred by the ANG to a 
private rheumatologist for evaluation.  On examination, she 
reported a history of swelling in her legs, spreading to her 
arms and hands since service.  She also reported that she had 
leg pain.  It was noted that she had a variety of diagnostic 
tests, including Doppler venograms, EKG, EMG, NCV, laboratory 
testing, and X-ray examination; the results of these studies 
were essentially normal.  The rheumatologist described the 
veteran's symptoms of arm and leg pain and lower extremity 
swelling as "puzzling" and indicted that such symptoms did 
not fit any disease pattern of which he was aware, including 
fibromyalgia.  He indicated that he would pursue the 
veteran's lower extremity swelling to see if it was 
attributable to obesity or lymphedema.  

In May 1999, the veteran was determined to be medically unfit 
for retention in the ANG based on symptoms such swelling of 
the feet and lower legs and parenthesis of all four 
extremities.  It was noted that she had first complained of 
such symptoms during her ANG annual training in July 1996, 
and that extensive work-up over the next three years had 
failed to establish a clear diagnosis for her complaints.  It 
was noted that the onset of symptoms during active duty for 
training "may or may not be causal."  Additional medical 
records show that conditions such as rheumatoid arthritis, 
nystagmus, Raynaud's disease, oligomenorrhea, and 
fibromyalgia were considered, but not confirmed.  

In May 1999 and November 2000, the veteran testified at 
hearings at the RO, at which she described the development of 
her symptoms of swelling and edema in her extremities, as 
well as their effect on her daily life.  

On June 2001 VA medical examination for the purpose of 
obtaining an opinion as to the nature and etiology of any 
current disability manifested by pain and swelling of 
extremities, the examiner indicated that pertinent records 
were reviewed, including the service medical records, showing 
the inception of symptoms of bilateral leg swelling and pain.  
With respect to current symptoms, the veteran indicated that 
she had pain and swelling in her legs and feet, as well as 
episodes of her arms falling asleep.  On examination, the 
veteran was described as quite obese.  Her legs were enlarged 
below the knees, as well as dorsum of the feet.  Diagnostic 
studies were negative.  The diagnosis was undiagnosed 
condition manifested by chronic swelling of lower extremities 
with associated pain.  The examiner indicated that the 
veteran had had extensive evaluation of her complaints of 
pain and swelling in the lower extremities, but no specific 
diagnosis had been established.  He noted that she had been 
seen by medical physicians, a neurologist, and a 
rheumatologist, all of whom had been unable to establish a 
diagnosis.  He indicated that it was his opinion that the 
veteran did not have chronic venous insufficiency or post-
phlebitic syndrome, and there was no indication that her 
condition was of cardiac origin.  He indicated that it would 
seem a possibility that the edema was due to either 
lymphedema of unknown etiology or lipidema caused by abnormal 
accumulation of fatty substances in the subcutaneous tissues, 
usually in women.  He noted that there was an EMG study of 
record which showed a slight L5-Sl radiculopathy which might 
account for some lower extremity pain.  In summary, he 
indicated that although he was unable to provide a specific 
diagnosis, the record did document that the veteran's lower 
extremity swelling did actually begin while she was on active 
military duty in the ANG.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before it as 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The veteran claims entitlement to service connection for a 
disability manifested by swelling of the extremities, 
asserting that her condition first became evident in July 
1996 while serving with the Texas ANG.  

The Board has reviewed the evidence of record, and finds 
initially that although the veteran's condition has not been 
definitively diagnosed, her symptoms of edema, swelling and 
pain in the extremities has been clinically established.  The 
U.S. Court of Appeals for Veterans Claims has held that the 
regulatory definition of the term "disability" is the " 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions."  38 C.F.R. § 4.1 
(2002); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
Under these criteria, the Board finds that in light of the 
clinically identified objective pathology manifest in the 
veteran, "disability" for VA compensation purposes has been 
shown to be present in this case.

Moreover, the Board finds that the most probative evidence of 
record indicates that the veteran's condition had its 
inception in service.  In fact, nearly every medical 
professional who has examined her has noted that her 
condition began in service.  As the record establishes that 
the veteran contracted a condition manifested by swelling or 
chronic edema of the legs, feet, arms, and hands of service 
origin, service connection for that disability is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303 (2002).


ORDER

Service connection for a disability manifested by chronic 
edema of the legs, feet, arms, and hands is granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

